Citation Nr: 1828547	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-29 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II (DM).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the right lower extremity.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the left lower extremity

4.  Entitlement to service connection for diabetes mellitus, type II (DM), to include as due to herbicide agent exposure.

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to a service-connected disability.

6.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to a service-connected disability.  

REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans Services 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1970, to include service in the Republic of Korea.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran service connection for DM and peripheral neuropathy of both lower extremities.  
 
In November 2017, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) no longer employed by the Board.  By February 2018 letter, VA informed the Veteran of his right to request another optional Board hearing.  Shortly after, the Veteran declined to appear at another Board hearing and asked the Board to consider his case on the evidence of record.  




FINDINGS OF FACT

1.  A March 2007 rating decision denied service connection for DM because the evidentiary record did not show that the Veteran was exposed to herbicide agent or a nexus existed between his DM and military service.  That same month, VA notified the Veteran of that decision.  The Veteran did not perfect an appeal of this decision nor did he submit new and material evidence to substantiate the claim.

2.  Since the March 2007 rating decision, the Veteran has submitted information regarding his exposure to herbicide agents in service.  This new evidence relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for DM.

3.  A March 2007 rating decision denied service connection for right lower extremity peripheral neuropathy because the evidentiary record did not show that the Veteran was service-connected for DM or a nexus existed between his right lower extremity peripheral neuropathy and military service.  That same month, VA notified the Veteran of that decision.  The Veteran did not perfect an appeal of this decision nor did he submit new and material evidence to substantiate the claim.

4.  Since the March 2007 rating decision, the Veteran has submitted information regarding his predicate issue of entitlement to service connection for DM.  This new evidence relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for right lower extremity peripheral neuropathy.

5.  A March 2007 rating decision denied service connection for left lower extremity peripheral neuropathy because the evidentiary record did not show that the Veteran was service-connected for DM or a nexus existed between his left lower extremity peripheral neuropathy and military service.  That same month, VA notified the Veteran of that decision.  The Veteran did not perfect an appeal of this decision nor did he submit new and material evidence to substantiate the claim.

6.  Since the March 2007 rating decision, the Veteran has submitted information regarding his predicate issue of entitlement to service connection for DM.  This new evidence relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for left lower extremity peripheral neuropathy.

7.  The Veteran served in or near the Korean DMZ between July 1969 and August 1970, and therefore in-service herbicide agent exposure is shown on a fact found basis.

8.  The Veteran has DM.

9.  The Veteran's right lower extremity diabetic peripheral neuropathy was caused or aggravated by his service-connected DM.

10.  The Veteran's left lower extremity diabetic peripheral neuropathy was caused or aggravated by his service-connected DM.


CONCLUSIONS OF LAW

1.  The March 2007 rating decision, which denied entitlement to service connection for DM and bilateral lower extremity peripheral neuropathy, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

2.  The additional evidence received since the March 2007 rating decision is new and material, and the claim of entitlement to service connection for DM is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The additional evidence received since the March 2007 rating decision is new and material, and the claim of entitlement to service connection for right lower extremity peripheral neuropathy is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  The additional evidence received since the March 2007 rating decision is new and material, and the claim of entitlement to service connection for left lower extremity peripheral neuropathy is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  The criteria to establish service connection for DM have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

6.  The criteria to establish service connection for right lower extremity diabetic peripheral neuropathy have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

7.  The criteria to establish service connection for left lower extremity diabetic peripheral neuropathy have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefits sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  38 U.S.C. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

II.  New and Material Evidence

In this case, the Veteran asserts that his DM and associated complications stem from exposure to herbicide agent while working in or near the Korean DMZ.  See November 2017 Board hearing transcript.   

In a March 2007 rating decision, the RO denied the Veteran's DM and peripheral neuropathy claims based on no in-service injury, disease or event and nexus.  The Veteran was required to file a NOD within one year from the date the March 2007 rating decision was mailed.  See 38 U.S.C. § 7105(b)(1).  The Veteran did not do so; as such, the March 2007 rating decision became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

To reopen a previously and finally-disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See 38 U.S.C. § 7105.  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court of Appeals for Veterans Claims (Court) held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist.  

At the time of the March 2007 rating decision, the record consisted of the Veteran's service, medical, and private treatment records.


A.  DM

Since the March 2007 rating decision, the Veteran has provided photographs and other evidence showing service in or near the Korean DMZ.  This new evidence, coupled with evidence already of record, therefore relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for DM and warrants reopening of that claim.  The issue of entitlement to service connection for DM is addressed in the decision below.

B.  Bilateral Lower Extremity Peripheral Neuropathy

Since the March 2007 rating decision, the Veteran has provided photographs and other evidence showing service in or near the Korean DMZ.  As a result, the Veteran's predicate claim of entitlement to service connection DM is granted.  This new evidence, coupled with evidence already of record, therefore relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for right and left lower extremity peripheral neuropathy and warrants reopening of those claims.  The issues of entitlement to service connection for right and left lower extremity peripheral neuropathy are addressed in the decision below.

II.  Service Connection

The Veteran filed his claims in August 2012.  See August 2012 VA Form 21-526b.     

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Further, a Veteran who, during active military, naval, or air service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that the Veteran was not exposed to any such agent.  38 C.F.R. § 3.307(a)(6) (2017).  

In order to benefit from the presumption of service connection for diseases associated with herbicide agents exposure, the Veteran must have one of the diseases enumerated in 38 C.F.R § 3.309(e), which includes DM.  However, diseases not enumerated in said regulation do not preclude service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 1994).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) a current disability; (2) a service-connected disability; and (3) a nexus between the current disability and the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1988).  As to the third Wallin element, the current disability may be either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  


A.  DM

Here, there is no material dispute that the Veteran was diagnosed with and treated for DM.  See January 2007 private treatment record.  The medical record is also replete with references to DM.  See February 2014 VA treatment record.  There is also no material dispute that he served in the Republic of Korea under Company B, 702nd Maintenance Battalion, 2nd Infantry Division (702nd) from July 1969 to August 1970.  See, e.g., Military Personnel Record.

The Veteran has presented a compelling case as to his work in or near the Korean DMZ.  First, he submitted a document describing the 702nd; specifically, the unit provided five ton cargo truck support for all 2nd Infantry Division soldiers with emphasis for two air assault battalions and support on the DMZ.  See November 2017 702nd history document.  On the document, the Veteran marked where he was stationed and showed his proximity to the 1st and 2nd Battalion, 38th Infantry.  Id.  Such units have been identified by the Department of Defense as operating in the Korean DMZ during the qualifying time period.  See M21-1, pt. IV, subpt. ii, §1.H.4.b (last accessed on Apr. 5, 2018).  The Veteran further described his duties with the 702nd, and they included being a cook, truck driver, truck mechanic, and infantry machine gunner.  See October 2012 Veteran statement.  His duties are consistent with being at or near the DMZ.

The evidentiary record also contains a corroborative statement from a soldier who served in his unit.  See November 2017 J.F. statement.  J.F. said that, because the 702nd did not have a mess hall, they used the 1st Battalion, 23rd Infantry (23rd) mess hall.  He also said that his company served and repaired all of the 23rd trucks and tracks and guns and all other necessary equipment.  They traveled to locations across the river near the DMZ.  However, they were never given hand-written orders.  The 23rd has been identified by the Department of Defense as operating in the Korean DMZ during the qualifying time period.  See M21-1, pt. IV, subpt. ii, §1.H.4.b (last accessed on Apr. 5, 2018).  

The Veteran also submitted three photographs of himself in or near the Korean DMZ.  See 1969 photographs.  In two of the photographs, the Veteran is seen with live ammunition, which he states was only issued above the Imjin River.  Id.  The Board takes judicial notice that the Imjin River crosses the Korean DMZ.  

Importantly, the Board also notes that the Veteran is service-connected for posttraumatic stress disorder (PTSD); the AOJ granted his claim in part because it found his stressor credible.  His stressor involved getting held up by a company of "ROK soldiers . . . that were spraying herbicide from backpack sprayers and trimming brush with axes and machetes."  See December 2012 Veteran's statement.  The Veteran corroborated these accounts at his Board hearing.  See November 2017 Board hearing transcript.   

The Board finds that the Veteran's testimony and corresponding evidentiary record constitutes competent and credible evidence establishing that he was exposed to herbicide agent at or near the Korean DMZ.  Because it is presumed that DM results from herbicide agent exposure, a nexus to service is established under 38 C.F.R. § 3.307.  Thus, entitlement to service connection for DM is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102(a).

B.  Peripheral Neuropathy of the Lower Extremities

The Veteran has been diagnosed with diabetic peripheral neuropathy of the lower extremities since at least January 2007.  See January 2007 private treatment record.  The Veteran's medical treatment records through the present have repeatedly characterized his peripheral neuropathy as "diabetic."  See February 2014 VA treatment record.  As the Veteran is service-connected for DM pursuant to the Order below, all three Wallin elements are met, and entitlement to service connection for diabetic peripheral neuropathy of the lower extremities is warranted.  


ORDER

As new and material evidence has been received, the claim to reopen service connection for DM is granted.  

As new and material evidence has been received, the claim to reopen service connection for right lower extremity peripheral neuropathy is granted.  

As new and material evidence has been received, the claim to reopen service connection for left lower extremity peripheral neuropathy is granted.  

Entitlement to service connection for DM is granted.

Entitlement to service connection for right lower extremity diabetic peripheral neuropathy is granted.

Entitlement to service connection for left lower extremity diabetic peripheral neuropathy is granted.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


